Citation Nr: 1448688	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-12 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished headstone or marker.


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel










INTRODUCTION

The Veteran had active service from February 1944 to July 1946, and died in June 1984.  The appellant is the Veteran's child and eligible to pursue this claim.  38 C.F.R. § 38.632(b)(1) (2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Nashville, Tennessee, Memorial Programs Service.  


FINDINGS OF FACT

1.  The Veteran died in June 1984, years prior to November 1, 1990.

2.  The Veteran was laid to rest at a marked gravesite in a private cemetery.  


CONCLUSION OF LAW

The criteria for eligibility for a Government-furnished headstone or marker have not been met.  38 U.S.C.A. § 2306 (West 2002); 38 C.F.R. § 38.631 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA is not applicable to this claim because claims for burial benefits are found in Title 38, United States Code, Chapter 23, and not the Chapter changed by the VCAA.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002). 

The Veteran died in June 1984, was laid to rest at a marked gravesite in a private cemetery.  VA received the appellant's application to obtain a Government-furnished headstone or marker for the Veteran in November 2011.  These are facts that are not in dispute.  

VA may be required to provide a Veteran buried in a marked gravesite in a private cemetery a headstone or marker when certain criteria are met.  38 U.S.C.A. § 2306(d)(1).  However, consideration under this subsection of the statute is limited to applications related to Veterans that were dying or died on or after November 1, 1990, the date the provision became effective.  See The Dr. James Allen Veteran Vision Equity Act of 2007, Pub Law No. 110-157, § 203, 121 Stat. 1832, 1833 (2007).

The appellant has supplied numerous photos of purported Government-furnished headstones or markers in the same private cemetery, reflecting Veterans with dates of death prior to November 1, 1990.  The evidence of record does not support a reasonable finding that the law in effect at the time VA received applications for the respective headstones and markers or at the time of the respective Veterans died was not properly considered and applied.  

The law effective since receipt of the present claim controls the analysis and the relevant portion has remained unchanged during the pendency of the appeal.  See 38 U.S.C.A. § 7104.  The Veteran died in June 1984, many years prior to November 1, 1990, and was laid to rest at a marked gravesite in a private cemetery, rendering inapplicable.  Thus, consideration of the claim under the provisions of 38 U.S.C.A. § 2306(d)(1) is not warranted and VA need not supply a Government-furnished headstone or marker.  


ORDER

Entitlement to a Government-furnished headstone or marker is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


